Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.  	This office action is in response to amendment filed 01/03/2022 in which claims 1-32 are allowed.
Allowable Subject Matter
3. 	The following is an examiner’s statement of reasons for allowance: 
An imaging system configured to generate video streams of a moving target in a predefined area comprising: first and second image capture devices configured to be movable and to capture first and second video streams of the moving target from a first direction; third and fourth image capture devices configured to be movable and to capture third and fourth video streams of the moving target from a second and third directions, the second and third directions being substantially opposite to one another and substantially perpendicular to the first direction; a fifth image capture device configured to be stationary and to capture a fifth video stream of the moving target from a fourth direction, the fourth direction being substantially perpendicular to the first to third directions; and a controller configured to move the first to fourth image capture devices concurrently along with the moving target in the predefined area.
 	 Allowable limitations are not taught by prior arts of record: Lampe et al. (US 2016/0073614 A1), Krisel et al. (US 2005/0257748 A1) and Kim et al. (KR2013 0120663 A), hence claims 1-32 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWINA J CATTUNGAL whose telephone number is (571)270-5922. The examiner can normally be reached Monday-Thursday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571) 272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROWINA J CATTUNGAL/Primary Examiner, Art Unit 2425